DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-21 (the claimed invention) are allowed.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/22 has been entered.


Reasons for Patent Eligibility under 35 USC §101


The claimed invention overcomes 101 via the Applicant's arguments (5/25/22) directed to at least p. 11 and paragraphs [0019-0022] of the specification in conjunction with the Examiner amendments.  The claimed subject matter, when considered as a whole or taken in combination, are integrated into a practical application in some other meaningful way beyond generally linking the use of the judicial exception in a browsing technological environment.  

[p. 10, arguments 5/25/22] improvements in security (e.g., increasing the catch rate of systems processing electronic communications, e.g., with respect to detecting duplicate concurrent transactions” 

[0019] "[t]raditional transaction processing may not identify that [] concurrent transactions are duplicates due to timing issuers and, therefore may unknowingly authorize one or more duplicate transactions which may turn out to be fraudulent" and that traditional "offline detection models may evaluate transaction data, but this evaluation does not occur until after a request for one or more transactions is received."

[0020-0022] "browsing information for a user device that is associated with a transaction service may be evaluated beginning prior to a request to authorize one or more transactions being received" including "creating unique identifiers (IDs) for individual tabs" such that "each time a new browser tab is opened, a unique identifier is assigned to that tab in order to keep track of the number of tabs running on a given device" and "[i]f [] transactions are submitted within a few seconds of one another, the disclosed server computer system will evaluate[] cached browsing information for this user's device to determine whether the browser tabs from which these transactions were submitted are executing matching URLs (e.g., to determine whether the user is submitting duplicate person-to-person payment transactions approximately at the same time." 


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Catherine Gerhardt (Applicant’s representative) on 7/1/22 and subsequent email correspondence.

The application has been amended as follows: 

Claim 1.	(Currently Amended) A method, comprising:
receiving, by a server computer system, browsing information for a device of a user, wherein the browsing information relates to a transaction service;
incrementing, by the server computer system, a counter based on a number of unique identifiers assigned to multiple browser tabs opened in a browser window by the user and indicated in the browsing information;
caching, by the server computer system, the browsing information for the user device, including caching the counter;
receiving, by the server computer system, a request to authorize [[one]] two or more transactions via the transaction service;
evaluating, by the server computer system, the cached browsing information to determine whether the user is attempting to perform multiple concurrent transactions via the transaction service, wherein the evaluating includes:
determining that at least two uniform resource locators (URLs) executed via at least two different browser tabs correspond to the transaction service;
determining transaction types associated with the at least two URLs; and
determining whether the transaction types for the at least two URLs are the same; and
transmitting, by the server computer system to the device of the user based on the evaluating an authorization decision for the request.

Claim 2.	(Currently Amended) The method of claim 1, wherein the server computer system determines that the multiple transactions are concurrent based on the transactions being attempted simultaneously or near-simultaneously 

Claim 6.	(Currently Amended) The method of claim 1, wherein the authorization decision indicates, based on the transaction types for the two URLs being [[that]] the same, that the request for the [[one]] two or more transactions is denied.

Claim 9.	(Currently Amended) The method of claim 1, further comprising:
storing, by the server computer system, the cached browsing information in a database, wherein the information stored in the database is used for statistical analysis of the [[one]] two or more transactions requested by the user device.

Claim 10.	(Currently Amended) A non-transitory computer-readable medium having instruction stored thereon that are executable by a server computer system to perform operations comprising:
receiving browsing information for a device of a user, wherein the browsing information relates to a transaction service and is received from a script running on the user device;
incrementing a counter based on a number of unique identifiers assigned to multiple browser tabs opened in a browser window by the user and indicated in the browsing information;
caching the browsing information for the user device, including caching the counter;
receiving a request to authorize [[one]] two or more transactions via the transaction service;
evaluating the cached browsing information to determine whether the user is attempting to perform multiple concurrent transactions via the transaction service 
determining whether the user has multiple browser tabs open with the transaction service;
determining that at least two uniform resource locators (URLs) executed via at least two different browser tabs correspond to the transaction service;
determining transaction types associated with the at least two URLs; and
determining whether the transaction types for the at least two URLs are the same; and
transmitting, to the device of the user based on the evaluating, an authorization decision for the request.

Claim 11.	(Currently Amended) The non-transitory computer-readable medium of claim 10, wherein the evaluating further includes, based on determining that the user has multiple browser tabs open with the transaction service, determining whether the user is attempting to perform multiple transactions via the multiple browser tabs simultaneously or near-simultaneously 

Claim 12.	(Currently Amended) The non-transitory computer-readable medium of claim 10, wherein the evaluating includes:
determining whether multiple open browser tabs that are associated with the transaction service are concurrent based on the transactions being attempted simultaneously or near-simultaneously 


Claim 14.	(Currently Amended) The non-transitory computer-readable medium of claim 11, wherein the request is for multiple transactions, the operations further comprising:
identifying that at least two uniform resource locators (URLs) executed via two different browser tabs are the same;
determining that the multiple transactions are attempted simultaneously or near-simultaneously 
denying, based on the identifying and the determining, the request for the multiple transactions.


Claim 16.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the evaluating further includes:
determining, based on a subset of an expected set of information missing from the cached browsing information, that the script was not run on at least one of the one or more browser windows, wherein the operations further comprise:
denying, based on the determining, the request to authorize [[one]] two or more transactions.

Claim 17.	(Currently Amended) The non-transitory computer-readable medium of claim 10, the operations further comprising:
storing the cached browsing information in a database; and
performing statistical analysis of the two [[one]] or more transactions requested by the user device based on the information stored in the database.

Claim 18.	(Currently Amended) A method, comprising:
executing, by a user computing device upon load of one or more browser windows via the user computing device, a script for collecting browser-based data;
generating, by the user computing device based on the executing, browsing information relating to a transaction service, wherein the generating includes:
assigning, based on the browser-based data indicating multiple opened browser tabs having matching uniform resource locators (URLs), unique identifiers to respective ones of the multiple opened browser tabs;
incrementing, based on a number of unique identifiers assigned to the multiple open browser tabs, a counter; and
transmitting, by the user computing device to a server computer system, the browsing information, wherein the browsing information is cached by the server computer system;
transmitting, by the user computing device to the server computer system, [[and]] a request to authorize [[one]] two or more transactions; and
receiving, by the user computing device from the server computer system, an authorization decision for the request, wherein the server computer system generates the decision based on evaluating the cached browsing information, including determining whether a user is attempting to perform multiple concurrent transactions via the transaction service based on determining whether transaction types associated with at least two different uniform resource locators (URLs) executed via at least two different browser tabs corresponding to the transaction service are the same.

Claim 19.	(Currently Amended) The method of claim 18, wherein generating the browsing information further includes:
assigning, based on the browser-based data indicating [[one]] two or more newly opened browser tabs having matching uniform resource locators (URLs), unique identifiers to respective ones of the newly opened browser tabs; and
updating, based on a number of unique identifiers assigned to the respective ones of the newly opened browser tabs, the counter; and
transmitting, to the server computer system, the updated counter.

Claim 20.	(Currently Amended) The method of claim 18, wherein the transmitted request is for multiple concurrent transactions being attempted simultaneously or near-simultaneously 

Claim 21.	(Currently Amended) The method of claim 7, wherein the evaluating in further includes:
determining, based on a subset of an expected set of information missing from the cached browsing information, that the script was not run on at least one of the multiple opened browser tabs, wherein the authorization decision for the request indicates that the request is denied based on the script failing to run.



REASONS FOR ALLOWANCE

The following is an examiner' s statement of reasons for allowance: the prior art fails to teach or suggest the limitations of the claimed invention.


Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

determining that at least two uniform resource locators (URLs) executed via at least two different browser tabs correspond to the transaction service; determining transaction types associated with the at least two URLs; and determining whether the transaction types for the at least two URLs are the same;

The closest prior art of record includes:

Goarke (US 20170169431) provides systems and methods for using browser history in online fraud detection.

Bizarro (US 20190066111) provides computer memory management during real-time fraudulent transaction analysis.

Banga (US 20210034760) provides a data-caching system for high performance web applications.

Lloyd (US 20120192080) provides a means of tailoring content based on available bandwidth for a page load. 


Therefore, the claimed invention has been deemed to be allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Shaikh (US 20180145998) provides a method to identify fraud committed using native applications and web applications which acquires browser data.

Desilva (US 20140214671) provides a method for tracking the Internet traffic of a web browser (particularly, a mobile browser), including requests and responses, and using such information to determine whether payment transaction requests should be allowed to be processed by a payment provider.

Karppanen (US 10691750) provides a browser configured to efficiently store browsing session state. 

Shahidzadeh (US 11005839) provides a method to identify abnormalities to continuously measure transaction risk. 

Bankreira (US 20210304242) provides systems and methods for promoting transaction rewards and matches transaction categories with domains visited (see 0041).

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695